          Case 1:19-cr-00253-TSE Document 494 Filed 05/07/21 Page 1 of 1 PageID# 2809


                                               SENTENCING MINUTES

 Date: 05/07/2021                                                            Judge:             T.S. ELLIS III
                                                                             Reporter:          T. Harris
                                                                             Time:              10:32 a.m. – 10:36 a.m.
                                                                                                10:55 a.m. – 11:18 a.m.
                                                                                                ( 00:27)
                                                                             Case Number:       1:19-cr-00253-TSE-8

     UNITED STATES OF AMERICA                                     Counsel/Govt: Monika Moore, Alexander Berrang
                                                                                William Fitzpatrick
                     v.

        LUIS ANGEL VILLARINO                                      Counsel/Deft: David Benowitz, Rammy Barbari

       Gov’t request a term of incarceration of 15 months and request the Court delay a determination of restitution until
        after trial of the remaining 6 co-defendants.
       Defense argues for a non-custodial sentence and request August 16, 2021 as the self-reporting date.

Court adopts PSI ( X )              without exceptions ( X )                with exceptions:

 SENTENCING GUIDELINES:
 Offense Level: 13
 Criminal History: I
 Imprisonment Range: 12 to 18 months
 Supervised Release Range: 1 to 3 years
 Fine Range: $5,500 to $55,000
 Restitution $TBD
 Special Assessment $100

JUDGMENT OF THE COURT:
    BOP for 12 months and 1 day
       Supervised Release for 3 Years, with special conditions: subject to all computer monitoring and shall abide by all
        technology requirements at the discretion of the probation officer and subject to all of the standard conditions.

       Restitution to be determined at the conclusion of the Jury Trial of the remaining six (6) defendants.

       No punitive fines/costs of incarceration/costs of supervision imposed.

       Special Assessment $100

       Consent Order of Forfeiture entered in open court.

       Defendant advised of his right to appeal his sentence.


RECOMMENDATIONS to BOP:
 X    Dft. To be designated to: a facility in the Las Vegas, Nevada area.
      Dft. to participate in the Residential Drug Abuse Treatment Program (RDAP)
      Other:


       Deft: ( X ) Cont’d on Bond to Self-Surrender not before August 16, 2021.
